Title: From Thomas Jefferson to Edmund Bacon, 6 October 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                        
                            Sir
                     
                            Washington Oct. 6. 06.
                        
                  After leaving home some other things occurred to me which I will now mention by way of supplement to my former memorandums.   I omitted to name Ursula as one who, when the family has left Monticello, may be employed with the other labourers.   when Phill proceeds to the making shoes for the people, Barnaby & Shepherd should join him, as they have heretofore done, in order to perfect themselves in shoemaking.
                  When you have  done the dam & pier-head before you go to digging at the mill, you should take a canoe & go down the canal, sounding every where to see if there is no place choaked with mud. I suspect there is from the circumstance of the canoe’s grounding in it. it should be from 3. to 4. f. deep (I forget which) every where; & any obstruction found in it should be cleared out before it is too cold.
                  when you clean up the South orchard, you must do the same by the North orchard, that is to say, all the ground within the Thorn hedge on the North side of the mountain. I must have that cultivated the next year in the way in which I shall explain when I come home in March. 
                  I must ask the favor of you to get a peck of the acorns of the ground oak, to make Wormely plant half of them in a nursery adjoining the present nursery, & send me the other half by Davy, to be forwarded to a friend in Europe. the oak I mean abounds in the poor lands about Hissom Gaines’s does not grow above 3. or 4. f. high, & is loaded with acorns shaped like chinquapins. be so good as to write to me once a fortnight informing me of the progress in our work. I offer you my best wishes.
                        
                            Th: Jefferson
                     
                        
                    